Citation Nr: 1718563	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, FL


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION


The Veteran served on active duty from April 1964 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was previously before the Board in October 2015 and again in October 2016, and both times was remanded for further evidentiary development. 

The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran's hypertension was not caused by or aggravated by his service connected diabetes mellitus, type II, did not manifest within one year of separation from active service, and did not have onset and was not caused by his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, VA sent letters to the private physicians named by the Veteran to attempt to retrieve all private treatment records.  The Veteran was informed that it was his responsibility to ensure that VA received the medical records.  See, Development Letter to Dr. R. Mendizsabal, May 2009; Development Letter to Dr. M. Chertman, May 2011; Development Letter to Veteran, May 2011.  

The Board finds that all necessary development has been accomplished, and therefore the appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

      II.  Merits

The Veteran is seeking service connection for hypertension as due to his service-connected diabetes mellitus, Type II.  The Veteran was originally denied service connection for hypertension in an April 2010 rating decision for failure to show that the current diagnosis of hypertension was related to service or secondary to the service connected diabetes mellitus.

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Veteran has argued that his hypertension was caused by his service connected diabetes mellitus.  As explained below, the Board finds that service connection on a secondary basis is not warranted.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection can be presumed for hypertension that manifests to a 10 percent degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

"Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  

The Veteran's service treatment records (STRs) are devoid of any indication that he complained of, was diagnosed with, or suffered from hypertension during service.  In his January 1965 Flight Class III examination, all relevant body systems, including the vascular system, were marked as normal.  In a February 1967 examination, the Veteran described his health as "good" and made no mention of high or low blood pressure issues.  The December 2016 VA examination report noted that the Veteran was diagnosed with hypertension in 2005, approximately 38 years after his separation from service.  

After careful review of the medical evidence of record, the Board cannot make a finding that the Veteran's claimed hypertension was at least as likely as not incurred in or as a result of his period of active service.  The Veteran has not indicated that the date of onset concurs with active service and has not stated that his hypertension is the result of disease or injury during active service, nor has he in any way contended that his hypertension resulted from his active service.  Therefore, the requirements for direct service connection have not been met and service connection is not warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Similarly, service connection may not be presumed based pursuant to 38 U.S.C.A. § 1112 and implementing regulations because the evidence shows that his hypertension did not manifest within one year of separation from active service.  

Turning to the question of secondary service connection, the Board notes that during the course of his appeal, the Veteran has attributed his hypertension to his service-connected diabetes mellitus, type II.  In his April 2011 Notice of Disagreement (NOD), the Veteran contends that his diabetes was being monitored prior to his heart condition and that once he was diagnosed with coronary artery disease his health began to deteriorate.  

A November 2004 letter from his private cardiologist to another physician regarding the Veteran stated that he was negative for diabetes, but made no mention of hypertension.  The Veteran's private treatment records show that in December 2006, the Veteran was seen by his cardiologist, who noted the Veteran had a history of hypertension.  A February 2007 private medical treatment record listed diabetes mellitus, type II as a "medical problem" in a surgical clearance form for a left shoulder arthroscopy, but did not state a date of diagnosis or onset of the diabetes.  In November 2009, the Veteran was given a VA examination for hypertension, which put the approximate date of onset for diabetes as 2008, and noted that the date of diagnosis for hypertension was unknown, but occurred years prior to the diagnosis of diabetes mellitus.  As such, in the available medical evidence of record, the first mention of hypertension is in December 2006 and the first mention of diabetes occurred in February 2007.  

Moreover, the Veteran underwent a VA examination in December 2016 following the Board's October 2016 Remand.  The examiner opined that it is less likely than not that his hypertension is due to his diabetes mellitus.  The examiner explained this in terms of the history of the two diseases in the Veteran.  

Additionally, the December 2016 VA examiner explained that there is no objective medical evidence that the Veteran's service-connected diabetes mellitus, type II aggravated the Veteran's preexisting hypertension.  There is no evidence to the contrary as to the aggravation question. 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.  In this regard, the only suggestion that the diabetes preceded hypertension is the Veteran's own statement in the April 2011 NOD.  The Board has considered the Veteran's contention that a relationship exists between the Veteran's hypertension and the service-connected diabetes mellitus, type II.  However, whether one disease is caused or chronically worsened by another, particularly where there is no observable indication of such, is a complex medical question not subject to opinion evidence by a non-expert.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009: Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no indication that the Veteran has medical expertise.  Therefore his nexus opinion is not competent evidence.  

The most probative evidence as to the aggravation and causation question with regard to secondary service connection is the 2016 VA medical opinion. 

Based on the above, the Board concludes that the preponderance of evidence is against the claim of entitlement to service connection for hypertension.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


